Citation Nr: 0707513	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  

The veteran was afforded a VA audiological examination in 
September 2004.  That examination showed that the veteran had 
level I hearing in each ear, resulting in a noncompensable 
evaluation being assigned by the RO.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The record also contains two private 
audiograms from T. Louis, III, M.D., one dated in March 1974 
and one dated in March 1984.  Neither of the private 
audiograms was interpreted.  An April 2005 VA outpatient 
treatment report reflected that the veteran received hearing 
aids.  

At his May 2006 hearing, in connection with his claim for an 
initial compensable evaluation for his hearing loss, the 
veteran testified that he felt his hearing loss had increased 
in severity since the September 2004 VA audiometric 
examination.  He said that his hearing loss affected his 
daily life in that he could not distinguish sounds very well 
when there was a lot going on around him.  He said when he 
tries to communicate with others there is a lot of 
miscommunication.  He said this affects his participation in 
church and his spouse said the veteran's hearing loss played 
a role in his early retirement.  The veteran testified that 
it was difficult to work as a school administrator with his 
hearing disability because the staff consisted mainly of 
women and it was much more difficult to hear women because 
their voices are soft.  He also said he has to attempt to 
read lips when he is unable to understand conversation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence that addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
bilateral hearing loss.  Any 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file.

2.  After securing any additional 
records, the veteran should be 
afforded a VA audiological 
examination to evaluate the current 
severity of his bilateral hearing 
loss.  The claims folder should be 
made available to the examiner for 
review.  The evaluation should 
include a controlled speech 
discrimination test (Maryland CNC) 
as well as a puretone audiometry 
test as required by 38 C.F.R. § 
4.85(a).  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, the originating agency 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, 
corrective action should be taken.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

